Citation Nr: 1547226	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  11-04 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for an upper back disability.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active duty service from September 2001 to September 2005.

This case comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2014 the Veteran testified at a hearing at the RO before a Decision Review Officer.  A transcript of that hearing is of record.  A note in the file indicates that the Veteran did not appear for a Board hearing scheduled for October 2015.

The claims of entitlement to service connection for right and left knee disabilities are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

An upper back disability and a neck disability were not diagnosed or established during or contemporary to the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an upper back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a June 2009 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice was provided prior to the initial adjudication of the claim.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

As for assisting the Veteran, the Veteran's service medical records are associated with the claims file, as are VA and private medical records.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

During the May 2014 RO hearing, to assist the Veteran, the hearing officer asked questions to determine if there was any evidence outstanding pertinent to the claims and also asked questions to help direct the Veteran's testimony concerning the onset of the claimed disabilities.  Those actions fulfilled the duties of the hearing officer.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  Therefore, the Board finds that VA has complied with the duties of a hearing officer and that the Board can adjudicate the claims based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for certain chronic diseases, such as arthritis, may be presumed if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

The Veteran asserts that he injured his back and neck when he was swept off of an airplane in April 2003 onto the flight deck during service.  The April 2003 falling accident during service is documented in the service treatment records.  At the May 2014 RO hearing, the Veteran stated that he believed that his upper back and neck conditions were related to the falling accident during service.

The Veteran's service medical records show no complaints or diagnoses relating to any upper back or neck disability.  The Veteran's June 2005 Report of Medical Assessment noted no complaints or disabilities related to the upper back or neck.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

VA records such as an October 2009 new patient note and a January 2012 system evaluation, while noting complaints of neck and shoulder pain, contain no findings related to any upper back or neck disability or of any upper back or neck functional limitation.  Further, in August 2014 a VA examiner made a specific finding that the Veteran had no upper back or neck disability or limitation of cervical spine function.  Therefore, the Board finds that it is not at least as likely as not that the Veteran has had an upper back or neck disability during or contemporary to the appeal period.  During or contemporary to the appeal period, there is no competent medical evidence showing a diagnosis of any claimed upper back or neck disability.  The Board finds that the most persuasive evidence is the VA medical records and service medical records that did not find any upper back or neck disability.

As the evidence does not show that the Veteran has had an upper back or neck disability during or contemporary to the appeal period, there is no basis upon which to grant service connection for these claims and they must be denied.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose orthopedic disabilities, and any such lay evidence, to the extent provided, does not constitute competent medical evidence of the presence of a disability and lacks probative value.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The VA examiner considered the Veteran's complaints of pain during the examination, but nonetheless found that there was no upper back or neck disability present.

Accordingly, the Board finds that service connection for upper back and neck disabilities is not warranted.  The Board finds that the preponderance of the evidence weighs against the claims, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an upper back disability is denied.

Entitlement to service connection for a neck disability is denied.




REMAND

An August 2014 VA examiner found that the Veteran had no current left or right knee disability and checked a box stating that imaging studies of the knee had been performed and that there was no degenerative or traumatic arthritis documented.  However, in the medical history narrative portion of the August 2014 examination report, the examiner noted that imaging of the knees was negative "except slight DJD."  The Board observes that there appears to be no X-rays or MRI of the knees contained in the claims file, and the "imaging' mentioned in the medical history portion of the August 2014 VA examination was unreferenced and otherwise not further described.

The Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the Veteran's claims for service connection for knee disabilities.  Also, because the Veteran made complaints of knee pain during service, the Board finds that providing an examination for the purpose of obtaining an opinion concerning a possible relationship between any knee disability and service is appropriate.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records dated since August 2014, to include any imaging studies.

2.  Then, schedule the Veteran for a VA examination of the claimed right and left knee disabilities.  The examiner must review the claims file and should note that review in the report.  Any indicated studies, including X-rays of the knees, must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any right or left knee disability, to include arthritis, that had its onset in service or within one year of service discharge, or is otherwise etiologically related to active service.  A rationale for all opinions should be provided.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


